By the Court,
Rhodes, J.:
The respondent moves that the appeal be dismissed, and in support of the motion files a certificate of the Clerk of the Court below, which is as follows (omitting the title, etc.): “ I, William Harney, County Clerk of the City and County of San Francisco, and ex officio Clerk of the Twelfth District Court in and for said city and county, do hereby certify as *28follows, viz: That judgment of dismissal was rendered and entered in this action in favor of defendants, together with defendants’ costs and disbursements incurred in said cause, amounting to the sum of nineteen dollars and seventy-five cents, on the 28th day of July, A. D. 1870. That on the 19th day of January, A. D. 1871, plaintiff's filed a notice of appeal in said cause, wherein they appealed to the Supreme Court of the State of California, from the said judgment therein made and entered on the 28th day of July, A. D. 1870, in favor of defendants and against plaintiff's, and from the whole thereof, and that said notice of appeal was served upon the respondent on the 19th day of January, 1871, as appears from the indorsement thereon in the following words and figures: ‘Service of within made on plaintiff this 19th January, 1871. Pringle & Pringle, attorneys for plaintiff.’ That an undertaking on appeal, in due form of law, was filed in said cause on the 19th day of January, A. D. 1871. That no statement on appeal has been filed in said cause. That the appellants have not requested the Clerk of said Court to make, or to certify to, a correct transcript of the record in said cause. In witness whereof,” etc.
The certificate fills the requirements of Rule Pour, and is sufficient both in form and in substance.
Many of the certificates presented to this Court are radically defective, and the above certificate is inserted in order to give the Clerks and counsel a convenient and accurate form. It can readily be varied to suit a different state of facts.
Appeal dismissed.